Citation Nr: 0943733	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  09-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for viral influenza 
with concomitant attacks of bronchial asthma.

2.  Legal entitlement to nonservice-connected disability 
pension benefits.




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1946 to March 1949.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a July 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
and legal entitlement to nonservice-connected disability 
pension.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Viral influenza with concomitant attacks of bronchial 
asthma was not manifest during service or for many years 
thereafter, and is not shown to be causally or etiologically 
related to service.  

2.  The Veteran had service with the Philippine Scouts from 
June 1946 to March 1949, and the service department has 
certified that the Veteran had no other service, and was not 
a member of the Philippine Commonwealth Army, including as a 
recognized guerilla, in the service of the United States 
Armed Forces.


CONCLUSIONS OF LAW

1.  Viral influenza with concomitant attacks of bronchial 
asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran does not meet the threshold eligibility 
requirements for the receipt nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2008.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Although the Veteran submitted a signed release for medical 
records from Dr. Martinez, these medical records were not 
sought.  Both the release and subsequent statements by the 
Veteran's daughter on his behalf indicate that Dr. Martinez 
did not begin treating the Veteran for his influenza/asthma 
until 1990, some 40 years after service separation.  The 
record contains a statement from Dr. Martinez which serves to 
establish the fact that the Veteran has a current diagnosis 
of recurrent viral influenza with concomitant attacks of 
bronchial asthma, and to the extent that treatment records 
from Dr. Martinez would be offered to show a current 
diagnosis, they would be cumulative.  As there has been no 
allegation that there are any records of medical treatment 
for the Veteran's disability prior to those of Dr. Martinez 
in 1990, these records would be insufficient to show 
continuity of chronic symptomatology since service 
separation.  Further, the August 2008 statement from the 
Veteran's daughter indicates that the Veteran first developed 
viral influenza when he was in his 50s, or approximately at 
the time he began treatment with Dr. Martinez.  As there was 
no complaint, treatment, or diagnosis of these conditions or 
any related symptoms while in service, the medical records 
have no bearing on a material issue of fact, namely, that the 
condition existed in or was related to the Veteran's military 
service.  Therefore, the Board finds that there is no 
prejudice to the Veteran which results from not obtaining 
these records.

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development is not 
required because there is no record of viral influenza or 
bronchial asthma, or complaints relative thereto, during 
service.  Further, as described above, the evidence does not 
indicate that the disability may be associated with service, 
a medical examination or medical opinion is not required to 
decide the claim under 38 C.F.R. § 3.159(c)(4) or McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The Veteran's service treatment records are silent as to any 
complaints, treatment, or diagnosis of viral influenza, 
bronchial asthma, or related symptoms.
A May 2008 statement by the Veteran's daughter indicated that 
based on her observations, she believes his illness began as 
a result of his work as a military policeman in the service.  
She reported that his illness is incurable and that every 
time he suffers a recurrence of viral influenza, it triggers 
his bronchial asthma, as well as hallucinations.

A statement dated in May 2008 from Dr. Martinez indicates 
that he treats the Veteran for viral influenza with 
concomitant acute attacks of bronchial asthma.  This causes 
the Veteran to be febrile and to have a hard time breathing, 
for which he has been given medication and is required to 
rest.  As a result of his illness, he is not able to attend 
to his personal business matters.

An August 2008 statement from the Veteran/his daughter 
asserted that he was injured in military service and as a 
result developed mental and physical conditions which had 
left him permanently and totally disabled.  It alleged that 
during his 50s, the Veteran suffered from typhoid fever which 
took years to recover from, and afterwards he developed viral 
influenza with concomitant attacks of bronchial asthma.  He 
has since developed other mental conditions.


Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

As the service treatment records contain no evidence of viral 
influenza, bronchial asthma, or symptoms thereof during 
service, service connection under 38 U.S.C.A. §§ 1110, 1131  
and 38 C.F.R. § 3.303(a) is not established. 

As chronicity in service is not adequately supported by the 
service treatment records, a showing of continuity of 
symptomatology after service is required to support the 
claim.  The medical evidence of record serves only to 
demonstrate that the Veteran has a current diagnosis of viral 
influenza with concomitant bronchial asthma.  There is no 
record of a medical opinion linking such conditions to his 
military service.

As noted above, the Veteran submitted a signed release for 
records of his treatment for the claimed disabilities by Dr. 
Martinez.  The information contained in the release indicates 
that treatment for this condition began in 1990 and has 
continued to the present time.  Even if these records were to 
be associated with the claims file, they would not be 
sufficient to establish continuity of symptomatology, as they 
pertain to symptoms and treatment some 40 years after service 
separation.  No information or allegation of symptoms or 
treatment prior to 1990 has been offered.  Moreover, the 
August 2008 statement by the Veteran and his daughter 
indicates that he first experienced viral influenza and 
bronchial asthma in his 50s or later, many years after 
service separation.  The absence of symptoms for such a 
lengthy period of time interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).

While the Veteran is competent to describe the symptoms he 
experienced - and his daughter is competent to describe the 
symptoms she witnessed - the determination as to the 
diagnosis or presence of the disability is medical in nature, 
that is, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

Neither the Veteran nor his daughter has any special medical 
expertise to provide a diagnosis of viral influenza and/or 
bronchial asthma derived from an in-service disease or 
injury, which requires the application of medical expertise 
to the facts presented, which includes the Veteran's history 
and symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007, noting general competence of lay persons to 
testify as to symptoms, but not a medical diagnosis and 
noting by example the competence of lay testimony with regard 
to a broken leg, but not a form of cancer).

For this reason, the Board determines that viral influenza 
and bronchial asthma derived from an in-service disease or 
injury are not simple medical conditions that a lay person is 
competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  

To the extent the Veteran's and his daughter's statements are 
offered as proof that the current viral influenza and 
bronchial asthma are due to an in-service disease or injury, 
as lay persons, they are not qualified, that is not 
competent, through education, training, or experience to 
offer a medical opinion that the current conditions are 
derived from an in-service disease or injury.  Moreover, 
beyond the statements that the Veteran has viral influenza 
with bronchial asthma attacks and is very ill - and the 
daughter's assertion that she feels his condition is the 
result of his service - no description of symptoms or 
information regarding their onset has been provided.  Thus, 
the lay statements provided do not further the claims of 
continuity and service-connection.  For these reasons, the 
Board rejects the Veteran's and his daughter's statements as 
favorable evidence on the question of whether his current 
viral influenza and/or bronchial asthma are related to 
service.  

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and as there is no favorable, 
competent medical evidence to support the claim under either 
38 C.F.R. § 3.303 (b) (continuity) or (d) (first diagnosed 
after service), the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Legal Entitlement to Pension Benefits

The law authorizes the payment of a pension to a Veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from one or more nonservice-connected 
disabilities not due to the Veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521.  "Veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Veteran of any war" means any Veteran who served in the 
active military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service of persons 
enlisted under section 14 of Public Law No. 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  38 C.F.R. 
§ 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA  nonservice-connected pension benefits.  38 C.F.R. 
§ 3.40.

A Philippine Veteran is limited by law to the award of a 
narrowly defined set of benefits.  Under 38 U.S.C.A. § 107, a 
Philippine Veteran who served in the Philippine Commonwealth 
Army, including certain organized guerilla forces in the 
service of the United States (U.S.) Armed Forces, as well as 
those Veterans who served in the Philippine Scouts, may 
receive only the following types of benefits: (1) benefits 
under contracts of National Service Life Insurance entered 
into before February 18, 1946; (2) payments to missing 
persons under chapter 10 of title 37 of the U.S. Code; (3) 
death and disability compensation under chapter 11 of title 
38 of the U.S. Code; and (4) dependency and indemnity 
compensation under chapter 13 of title 38 of the U.S. Code.  
See 38 U.S.C.A. § 107(a)(1)-(3); 38 C.F.R. §§ 3.7(p), 3.40, 
3.41 and 3.203.  See Fazon v. Brown, 9 Vet. App. 319, 321 
(1996) (holding that claimants with qualifying guerilla 
service are not eligible for VA nonservice-connected pension 
benefits).

Only service department records can establish if and when a 
person has qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions: (1) the evidence is a document issued by the U.S. 
service department; (2) the document contains needed 
information as to length, time, and character of service; 
and, (3) in the opinion of VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

Here, the Veteran's General Discharge documents that his 
military service was after October 1945, and thus he was a 
New Philippine Scout under the provisions of Public Law 190.  
38 C.F.R. § 3.40(b).  Neither the Veteran nor his daughter 
has submitted any evidence to the contrary, or any 
documentation which would warrant a new request for 
verification of service by the service department.  
Therefore, the Board finds that the Veteran is not eligible 
for VA nonservice-connected disability pension benefits under 
38 U.S.C.A. § 107 and 38 C.F.R. §§ 3.40, 3.41.  

While some of the statements made by the Veteran and his 
daughter seem to suggest that he had other, earlier service, 
including possible guerilla service, no evidence to 
substantiate this has been submitted.  Moreover, in May 1951, 
the Army certified that the Veteran did not have any other 
service, including guerilla service, in the service of the 
United States Armed Forces.  Such certification is binding on 
VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board must therefore find that the Veteran did not have 
the type of qualifying service, enumerated in 38 C.F.R. § 
3.40, that would confer eligibility for VA nonservice-
connected (pension) benefits.  Accordingly, the Veteran's 
claim must be denied, due to the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Service connection for viral influenza with concomitant 
attacks of bronchial asthma is denied.

Legal entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


